Citation Nr: 9928105	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-03 144	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of  30 percent for 
inflammatory bowel disease. 

2.  Entitlement to a rating in excess of 10 percent for 
depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1992 to 
February 1995.  She did not serve in Southwest Asia during 
the Persian Gulf War.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision of October 1997 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.     


REMAND

The veteran seeks an increased rating for inflammatory bowel 
disease and depression.  Service connection was established 
for both disabilities by rating decision dated in August 
1995.  In October 1996 she requested that the two 
disabilities be reevaluated.  In October 1997 her increased 
rating claims were denied and she appealed.  The record 
reveals that the most recent VA gastrointestinal (GI) and 
psychiatric examinations were performed in September 1997.  

At the veteran's personal hearing held in July 1998, she 
testified that she was not taking medications for either 
depression or inflammatory bowel disease because she was 
pregnant.  Alprazolam had previously been prescribed for her 
depression and anxiety, but she stopped taking it when she 
found out she was pregnant.  She stated that she was due to 
deliver in October 1998.  She testified that she was treated 
for her inflammatory bowel disease at Ohio State University 
in 1996 or 1997, and her Substantive Appeal (VA Form 9) 
states that she was seen for treatment at the University of 
Michigan hospital during that period.  She also stated that 
the VA attempted but could not finish a colonoscopy, and that 
there was a discussion of a surgical procedure to repair a 
tear or tears in her rectum.  

The most recent treatment records concerning the veteran's 
depression are dated in December 1997, and the most recent 
treatment records concerning her inflammatory bowel disease 
are dated in October 1996.  No action has been taken to 
obtain the veteran's medical records from the University of 
Michigan, Ann Arbor, and from Ohio State University.

The VA has a duty to assist the veteran in the development of 
facts pertinent to her claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his or her claims include obtaining adequate VA 
examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

1.  The RO should obtain copies of all 
clinical records pertaining to treatment 
of the veteran at the VAMC, Toledo, Ohio, 
and at the VAMC, Ann Arbor, from 
September 1997 to present, excepting only 
those records already associated with the 
claims folder.

2.  The RO should obtain copies of all 
clinical records of the veteran in the 
possession of the University of Michigan, 
Ann Arbor, and from Ohio State University 
pertaining to the veteran's inflammatory 
bowel disease and rectal tears not 
already part of the claims file from 1996 
to present.

3.  The RO should schedule a VA special 
psychiatric examination of the veteran by 
a board certified psychiatrist in order 
to determine the current nature, extent, 
and disabling manifestations of any 
psychiatric disability found present.  
The psychiatric examiner must be provided 
the veteran's claims folder for review 
prior to the scheduled examination, and 
must affirmatively indicate on his or her 
report that he or she reviewed the claims 
folder..  All necessary and appropriate 
diagnostic tests and studies, including 
appropriate psychological studies (if 
determined to be necessary by the 
psychiatrist) should be conducted in 
order to identify and describe the 
symptomatology attributable to the 
service-connected depression.  A 
multiaxial assessment should be provided, 
as well as a Global Assessment of 
Functioning (GAF) Score.  The report of 
examination should contain a detailed 
account of all manifestations of 
psychiatric disability found to be 
present.  If a psychiatric disability 
other than depression is diagnosed, the 
examiner should reconcile the diagnoses 
and should specify which symptoms are 
associated with each of the diagnosed 
psychiatric disabilities.  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.  The examiner must also 
comment on the extent to which the 
veteran's depression affects her 
occupational and social functioning.  

4.  The RO should schedule a VA special 
gastrointestinal examination of the 
veteran by a board certified 
gastroenterologist in order to determine 
the current nature, extent, and disabling 
manifestations of any inflammatory bowel 
disease found present.  The examiner 
should review the claims folder prior to 
his examination, and the examination 
report should affirmatively reflect that 
such review of the claims file was made.  
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The examiner should note the 
presence of any rectal tears and describe 
their relationship and effect, if any, 
upon the veteran's service-connected 
inflammatory bowel disease. 

5.  Prior to the examinations, the RO 
must inform the veteran in writing of all 
potential consequences of her failure to 
report for the scheduled VA examinations 
in order that she may make an informed 
decision regarding her participation in 
said examination.

After completion of the above development, the veteran's 
claim should be further reviewed.  If any determination 
remains adverse, the veteran and her representative should be 
provided with a Supplemental Statement of the Case and given 
the appropriate opportunity to respond thereto.  Thereafter, 
the claims file, including the above-requested evidence, 
should be returned to this Board for appellate review, if in 
order.  No action is required by the veteran until she 
receives further notice.  
The purpose of this remand is to procure clarifying data.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the appeal.  

In a recent decision, the United States Court of Veterans 
Appeals (Court) held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998)

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  Accordingly, the RO 
must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	FRANK L. CHRISTIAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


